EXHIBIT 10.1







FIRST AMENDMENT TO LOAN AGREEMENT



            THIS FIRST AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made
and entered into as of the 30th day of January, 2009, by and among (a) LABARGE,
INC., a Delaware corporation (the “Company”), LABARGE ELECTRONICS, INC., a
Missouri corporation (“LaBarge Electronics”) and LABARGE ACQUISITION COMPANY,
INC., a Missouri corporation (“LaBarge Acquisition”) (individually, a “Borrower”
and collectively, the “Borrowers”), (b) U.S. BANK NATIONAL ASSOCIATION and WELLS
FARGO BANK, NATIONAL ASSOCIATION (individually, a “Lender” and collectively, the
"Lenders") and (c) U.S. BANK NATIONAL ASSOCIATION, as agent for the Lenders (in
such capacity, the “Agent”).



WITNESSETH:



            WHEREAS, the Borrowers, the Lenders and the Agent are parties to
that certain Loan Agreement dated as of December 22, 2008 (the "Loan Agreement";
all capitalized terms used and not otherwise defined in this Amendment shall
have the respective meanings ascribed to them in the Loan Agreement as amended
by this Amendment); and



            WHEREAS, the Borrowers, the Lenders and the Agent desire to amend
the Loan Agreement in the manner hereinafter set forth;



            NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders and the Agent hereby agree as follows:



            1.         The definition of “LIBOR Base Rate” set forth in Section
1.01 of the Loan Agreement is hereby amended effective as of December 22, 2008,
to read as follows:



            “LIBOR Base Rate shall mean, with respect to the applicable Interest
Period, (a) the LIBOR Index Rate for such Interest Period, if such rate is
available or (b) if the LIBOR Index Rate is not available, the average of the
respective rates per annum of interest at which deposits in U.S. Dollars are
offered to U.S. Bank in the London interbank market by two (2) Eurodollar
dealers of recognized standing, selected by U.S. Bank in its sole discretion, at
or about 11:00 a.m. (London time) on the date two (2) Eurodollar Business Days
before the first day of such Interest Period, for delivery on the first day of
the applicable Interest Period for a number of days comparable to the number of
days in such Interest Period and in an amount approximately equal to the
principal amount of the LIBOR Loan to which such Interest Period is to apply.”



            2.         The definition of “LIBOR Index Rate” set forth in Section
1.01 of the Loan Agreement is hereby amended effective as of December 22, 2008,
to read as follows:



            “LIBOR Index Rate shall mean, with respect to the applicable
Interest Period, a rate per annum equal to the British Bankers’ Association
interest settlement rates for U.S. Dollar deposits for such Interest Period as
of 11:00 a.m. (London time) on the day two (2) Eurodollar Business Days before
the first day of such Interest Period as published on Reuters Screen LIBOR01
Page, or if Reuters Screen LIBOR01 Page is not available, as published by
Bloomberg Financial Services, Dow Jones Market Services, Telerate or any similar
service selected by the Agent.”



            3.         The definition of “Consolidated EBITDA” set forth in
Section 1.01 of the Loan Agreement is hereby amended effective as of December
22, 2008, to read as follows:



            “Consolidated EBITDA shall mean, for the period in question, the sum
of (a) Consolidated Net Income during such period, plus (b) to the extent
deducted in determining such Consolidated Net Income, the sum of (i)
Consolidated Interest Expense during such period, plus (ii) all provisions for
any Federal, state, local and/or foreign income taxes made by the Company and
its Subsidiaries during such period (whether paid, accrued or deferred), plus
(iii) all depreciation and amortization expenses of the Company and its
Subsidiaries during such period, plus (iv) any extraordinary losses during such
period (including, without limitation, and whether or not such losses
constitutes extraordinary losses, losses in an aggregate amount not to exceed
$7,600,000.00 incurred during the fiscal year of the Company ending June 28,
2009, with respect to the write-down of certain Accounts owed to the Company by,
and certain inventory manufactured or acquired by the Company specifically for,
Eclipse Aviation Corporation), plus (v) any losses from the sale or other
disposition of Property other than in the ordinary course of business during
such period, plus (vi) any non-cash charge required to be made by the Company
during such period for impairment of goodwill under U.S. Financial Accounting
Standard Number 142 entitled “Goodwill and Other Intangible Assets”, minus (c)
to the extent added in determining such Consolidated Net Income, the sum of (i)
any extraordinary gains during such period plus (ii) any gains from the sale or
other disposition of Property other than in the ordinary course of business
during such period, plus (d)with respect to the four (4) consecutive fiscal
quarter period of the Company ended December 28, 2008, $5,810,499.00, plus (e)
with respect to the four (4) consecutive fiscal quarter period of the Company
ending March 29, 2009, $4,237,033.00, plus (f) with respect to the four (4)
consecutive fiscal quarter period of the Company ending June 28, 2009,
$2,484,676.00 plus (g) with respect to the four (4) consecutive fiscal quarter
period of the Company ending September 27, 2009, $841,716.00, all determined on
a consolidated basis and in accordance with GAAP.”



            4.         Section 5.01(q) of the Loan Agreement is hereby amended
effective as of December 22, 2008, to read as follows:



            “(q)      Interest Rate Protection. LaBarge Acquisition will, on or
before January 31, 2009, purchase interest rate protection in the form of either
an interest rate cap, an interest rate collar or an interest rate swap covering
at least $22,500,000.00 of the outstanding principal amount of the LaBarge
Acquisition Term Loan for a period of not less than three (3) years, which
interest rate cap, interest rate collar or interest rate swap must be in form
and substance satisfactory to the Agent and the Required Lenders.”



            5.         The Borrowers hereby jointly and severally agree to
reimburse the Agent upon demand for all out‑of‑pocket costs and expenses,
including, without limitation, reasonable attorneys' fees and expenses, incurred
by the Agent in the preparation, negotiation and/or execution of this Amendment
and any and all other agreements, documents, instruments and/or certificates
relating to the amendment of the Borrowers' existing credit facilities from the
Lenders. All of the obligations of the Borrowers under this paragraph shall
survive the payment of the Borrower's Obligations owed by any one or more of the
Borrowers and the termination of the Loan Agreement.



            6.         All references in the Loan Agreement to "this Agreement"
and any other references of similar import shall henceforth mean the Loan
Agreement as amended by this Amendment and as the same may from time to time be
further amended, modified, extended, renewed or restated. All references in the
other Transaction Documents to the Loan Agreement and any other references of
similar import shall henceforth mean the Loan Agreement as amended by this
Amendment and as the same may from time to time be further amended, modified,
extended, renewed or restated. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Loan Agreement shall be and remain in full force
and effect and the same are hereby ratified and confirmed.



            7.         This Amendment shall be binding upon and inure to the
benefit of the Borrowers, the Lenders and the Agent and their respective
successors and assigns, except that no Borrower may assign, transfer or delegate
any of its rights or obligations under the Loan Agreement as amended by this
Amendment.



            8.         Each Borrower hereby represents and warrants to the Agent
and each Lender that:



            (a)        the execution, delivery and performance by such Borrower
of this Amendment are within the corporate powers of such Borrower, have been
duly authorized by all necessary corporate action on the part of such Borrower
and require no consent of, action by or in respect of, or filing, recording or
registration with, any governmental or regulatory body, instrumentality,
authority, agency or official or any other Person;



            (b)        the execution, delivery and performance by such Borrower
of this Amendment do not conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under or result in any
violation of, the terms of the certificate or articles of incorporation or
by‑laws of such Borrower, any applicable law, rule, regulation, order, writ,
judgment or decree of any court or governmental or regulatory body,
instrumentality, authority, agency or official or any agreement, document or
instrument to which such Borrower is a party or by which such Borrower or any of
its Property or assets is bound or to which such Borrower or any of its Property
or assets is subject;



            (c)        this Amendment has been duly executed and delivered by
such Borrower and constitutes the legal, valid and binding obligation of such
Borrower enforceable against such Borrower in accordance with its terms;



            (d)        all of the representations and warranties made by such
Borrower and/or any other Obligor in the Loan Agreement and/or in any other
Transaction Document are true and correct in all material respects on and as of
the date of this Amendment as if made on and as of the date of this Amendment
(and for purposes of this representation and warranty, the representations and
warranties made by the Company in Section 4.04 of the Loan Agreement shall be
deemed to refer to the most recent financial statements of the Company and its
Subsidiaries delivered to the Agent and each Lender pursuant to Section 5.01(a)
of the Loan Agreement); and



            (e)        as of the date of this Amendment and after giving effect
to this Amendment, no Default or Event of Default under or within the meaning of
the Loan Agreement has occurred and is continuing.



            9.         In the event of any inconsistency or conflict between
this Amendment and the Loan Agreement, the terms, provisions and conditions
contained in this Amendment shall govern and control.



            10.       This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).



            11.       This notice is provided pursuant to Section 432.047
R.S.Mo. As used herein, “borrower(s)” means the Borrowers, “creditor” means the
Lenders and the Agent and “this writing” means the Loan Agreement as amended by
this Amendment and the other Transaction Documents. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.



            12.       This Amendment may be executed in any number of
counterparts (including facsimile or pdf counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.



            13.       Notwithstanding any provision contained in this Amendment
to the contrary, this Amendment shall not be effective unless and until the
Agent shall have received:



            (a)        this Amendment, duly executed by each Borrower, each
Lender and the Agent;



            (b)        a consent of guarantors with respect to the Revolving
Credit Guaranty (which must be in form and substance satisfactory to the Agent),
duly executed by each of LaBarge Electronics, LaBarge Acquisition and
LaBarge/STC;



            (c)        a consent of guarantors with respect to the LaBarge
Electronics Term Loan Guaranty (which must be in form and substance satisfactory
to the Agent and each Lender), duly executed by each of the Company, LaBarge
Acquisition and LaBarge/STC;



            (d)        a consent of guarantors with respect to the LaBarge
Acquisition Term Loan Guaranty (which must be in form and substance satisfactory
to the Agent and each Lender), duly executed by each of the Company, LaBarge
Electronics and LaBarge/STC;



            (e)        a copy of resolutions of the Board of Directors of the
Company, duly adopted, which authorize the execution, delivery and performance
of this Amendment and the other Transaction Documents to which the Company is a
party;



            (f)         a copy of resolutions of the Board of Directors of
LaBarge Electronics, duly adopted, which authorize the execution, delivery and
performance of this Amendment and the other Transaction Documents to which
LaBarge Electronics is a party;



            (g)        a copy of resolutions of the Board of Directors of
LaBarge Acquisition, duly adopted, which authorize the execution, delivery and
performance of this Amendment and the other Transaction Documents to which
LaBarge Acquisition is a party;



            (h)        an incumbency certificate, executed by the Secretary of
the Company, which shall identify by name and title and bear the signatures of
all of the officers of the Company executing this Amendment and/or any of the
other Transaction Documents;



            (i)         an incumbency certificate, executed by the Secretary of
LaBarge Electronics, which shall identify by name and title and bear the
signatures of all of the officers of LaBarge Electronics executing this
Amendment and/or any of the other Transaction Documents;



            (j)         an incumbency certificate, executed by the Secretary of
LaBarge Acquisition, which shall identify by name and title and bear the
signatures of all of the officers of LaBarge Acquisition executing this
Amendment and/or any of the other Transaction Documents; and



            (k)        certificates of corporate good standing of each of the
Company, LaBarge Electronics, LaBarge Acquisition and LaBarge/STC issued by the
Secretary of State of the state of its incorporation.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURE PAGE FOLLOWS]


            IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have
executed this First Amendment to Loan Agreement as of the 30th day of January,
2009.



                                                                                   
LABARGE, INC.





                                                                                   
By    /S/CRAIG E. LaBARGE

                                                                                   
Name:             Craig E. LaBarge

                                                                                   
Title:    CEO and President





                                                                                   
LABARGE ELECTRONICS, INC.





                                                                                   
By        /S/CRAIG E. LaBARGE

                                                                                   
Name:             Craig E. LaBarge

                                                                                   
Title:    President





                                                                                   
LABARGE ACQUISITION COMPANY, INC.





                                                                                   
By        /S/CRAIG E. LaBARGE

                                                                                   
Name:Craig E. LaBarge

                                                                                   
Title:    President





                                                                                   
U.S. BANK NATIONAL ASSOCIATION





                                                                                   
By        /S/DANIEL L. TILGHMAN

                                                                                   
Name:Daniel L. Tilghman

                                                                                   
Title:    Vice President





                                                                                   
WELLS FARGO BANK, NATIONAL

                                                                                   
ASSOCIATION





                                                                                   
By        /S/KEVIN L. HANDLEY

                                                                                   
Name:             Kevin L. Handley

                                                                                   
Title:    Vice President




                                                                                   
U.S. BANK NATIONAL ASSOCIATION, as Agent





                                                                                   
By        /S/DANIEL L. TILGHMAN

                                                                                   
Name:Daniel L. Tilghman

                                                                                   
Title:    Vice President

 


CONSENT OF GUARANTORS



            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain First Amendment to Loan Agreement dated as
of January 30, 2009, by and among (a) LaBarge, Inc., a Delaware corporation (the
“Company”), LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) and LaBarge Acquisition Company, Inc., a Missouri corporation
(“LaBarge Acquisition”) (individually, a “Borrower” and collectively, the
“Borrowers”), (b) U.S. Bank National Association and Wells Fargo Bank, National
Association (collectively, the “Lenders”) and (c) U.S. Bank National
Association, as agent for the Lenders (in such capacity, the “Agent”) (the
"First Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution, delivery and performance by the
Borrowers of the First Amendment to Loan Agreement will not adversely affect or
impair any of its obligations to the Agent and/or any Lender evidenced by or
arising under or in respect of that certain Guaranty dated as of December 22,
2008, and executed by the undersigned in favor of the Agent and the Lenders with
respect to the indebtedness of the Company to the Agent and the Lenders (the
"Revolving Credit Guaranty"; all capitalized terms used and not otherwise
defined in this Consent of Guarantors shall have the respective meanings
ascribed to them in the Revolving Credit Guaranty), (b) payment of all of the
"Borrower's Obligations" (as defined in that certain Loan Agreement dated as of
December 22, 2008, by and among the Borrowers, the Lenders and the Agent, as
amended by the First Amendment to Loan Agreement and as the same may from time
to time be further amended, modified, extended, renewed or restated) owed by the
Company is jointly and severally guaranteed to the Agent and the Lenders by such
undersigned pursuant to the terms of the Revolving Credit Guaranty and (c) the
Revolving Credit Guaranty is in full force and effect on the date hereof and the
same is hereby ratified and confirmed.



            Executed as of the 30th day of January, 2009.



                                                                                   
LABARGE ELECTRONICS, INC.





           
                                                                       
By        /S/CRAIG E. LaBARGE

                                                                                   
Name:             Craig E. LaBarge

                                                                                   
Title:    President





                                                                                   
LABARGE ACQUISITION COMPANY, INC.





                                                                                   
By        /S/CRAIG E. LaBARGE

                                                                                   
Name:Craig E. LaBarge

                                                                                   
Title:    President





                                                                                   
LABARGE/STC, INC., Guarantor





                                                                                   
By  /S/CRAIG E. LaBARGE

                                                                                   
Name:  Craig E. LaBarge                                          

                                                                                   
Title:  President


CONSENT OF GUARANTORS



            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain First Amendment to Loan Agreement dated as
of January 30, 2009, by and among (a) LaBarge, Inc., a Delaware corporation (the
“Company”), LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) and LaBarge Acquisition Company, Inc., a Missouri corporation
(“LaBarge Acquisition”) (individually, a “Borrower” and collectively, the
“Borrowers”), (b) U.S. Bank National Association and Wells Fargo Bank, National
Association (collectively, the “Lenders”) and (c) U.S. Bank National
Association, as agent for the Lenders (in such capacity, the “Agent”) (the
"First Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution, delivery and performance by the
Borrowers of the First Amendment to Loan Agreement will not adversely affect or
impair any of its obligations to the Agent and/or any Lender evidenced by or
arising under or in respect of that certain Guaranty dated as of December 22,
2008, and executed by the undersigned in favor of the Agent and the Lenders with
respect to the indebtedness of LaBarge Electronics to the Agent and the Lenders
(the "LaBarge Electronics Term Loan Guaranty"; all capitalized terms used and
not otherwise defined in this Consent of Guarantors shall have the respective
meanings ascribed to them in the LaBarge Electronics Term Loan Guaranty), (b)
payment of all of the "Borrower's Obligations" (as defined in that certain Loan
Agreement dated as of December 22, 2008, by and among the Borrowers, the Lenders
and the Agent, as amended by the First Amendment to Loan Agreement and as the
same may from time to time be further amended, modified, extended, renewed or
restated) owed by LaBarge Electronics is jointly and severally guaranteed to the
Agent and the Lenders by such undersigned pursuant to the terms of the LaBarge
Electronics Term Loan Guaranty and (c) the LaBarge Electronics Term Loan
Guaranty is in full force and effect on the date hereof and the same is hereby
ratified and confirmed.



            Executed as of the 30th day of January, 2009.



                                                                                   
LABARGE, INC., Guarantor





                                                                                   
By        /S/CRAIG E. LaBARGE

                                   
                                                Name:Craig E. LaBarge

                                                                                   
Title:    CEO and President





                                                                                   
LABARGE ACQUISITION COMPANY, INC.,

                                                                                   
Guarantor





                                                                                   
By        /S/CRAIG E. LaBARGE

                                                                                   
Name:Craig E. LaBarge

                                                                                   
Title:    President





                                                                                   
LABARGE/STC, INC., Guarantor





                                                                                   
By        /S/CRAIG E. LaBARGE

                                                                                   
Name:Craig E. LaBarge

                                                                                   
Title:    President


CONSENT OF GUARANTORS



            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain First Amendment to Loan Agreement dated as
of January 30, 2009, by and among (a) LaBarge, Inc., a Delaware corporation (the
“Company”), LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) and LaBarge Acquisition Company, Inc., a Missouri corporation
(“LaBarge Acquisition”) (individually, a “Borrower” and collectively, the
“Borrowers”), (b) U.S. Bank National Association and Wells Fargo Bank, National
Association (collectively, the “Lenders”) and (c) U.S. Bank National
Association, as agent for the Lenders (in such capacity, the “Agent”) (the
"First Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution, delivery and performance by the
Borrowers of the First Amendment to Loan Agreement will not adversely affect or
impair any of its obligations to the Agent and/or any Lender evidenced by or
arising under or in respect of that certain Guaranty dated as of December 22,
2008, and executed by the undersigned in favor of the Agent and the Lenders with
respect to the indebtedness of LaBarge Acquisition to the Agent and the Lenders
(the "LaBarge Acquisition Term Loan Guaranty"; all capitalized terms used and
not otherwise defined in this Consent of Guarantors shall have the respective
meanings ascribed to them in the LaBarge Acquisition Term Loan Guaranty), (b)
payment of all of the "Borrower's Obligations" (as defined in that certain Loan
Agreement dated as of December 22, 2008, by and among the Borrowers, the Lenders
and the Agent, as amended by the First Amendment to Loan Agreement and as the
same may from time to time be further amended, modified, extended, renewed or
restated) owed by LaBarge Acquisition is jointly and severally guaranteed to the
Agent and the Lenders by such undersigned pursuant to the terms of the LaBarge
Acquisition Term Loan Guaranty and (c) the LaBarge Acquisition Term Loan
Guaranty is in full force and effect on the date hereof and the same is hereby
ratified and confirmed.



            Executed as of the 30th day of January, 2009.



                                                                                   
LABARGE, INC., Guarantor





                                                                                   
By        /S/CRAIG E. LaBARGE

                                                                                   
Name:Craig E. LaBarge

                                                                                   
Title:    CEO and President



                                                                                   
LABARGE ELECTRONICS, INC., Guarantor





                                                                                   
By        /S/CRAIG E. LaBARGE

                                                                                   
Name:Craig E. LaBarge

                                                                                   
Title:    President





                                                                                   
LABARGE/STC, INC., Guarantor





                                                                                   
By        /S/CRAIG E. LaBARGE

                                                                                   
Name:Craig E. LaBarge

                                                                                   
Title:    President

